Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Altschul et al.			:
Application No. 16/690,282			:		Decision on Petition
Filing Date: November 21, 2019		:				
Attorney Docket No. 316,675			:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed January 12, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

An amendment including nine independent claims was filed on April 13, 2020.

The Office issued a Notice Requiring Excess Claims Fees on April 17, 2020.  The notice sets an extendable two-month time period for reply.

A reply to the notice was timely filed on May 4, 2020.  The reply includes an amendment reducing the number of independent claims to four and a payment of $230 for the one independent claim in excess of three.

The Office issued a Notice of Abandonment on January 12, 2021.  The notice states the Office never received a reply to the April 17, 2020 notice.  However, as previously stated, a reply was timely filed on May 4, 2020.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1624 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions